DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/28/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, and aside from the lined-out element the information referred to therein has been considered.
Foreign patent C19 was not included in the application (or either of the parent applications) and did not show up on Google Patents. Please submit an English copy of at least the Abstract.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not contain the word “radial” and the Figures do not show a radial distribution of the regions. If the applicant’s intent is to indicate e.g. that the regions 634 of Figure 5 are each located at a radius from the center 638, then such an interpretation should be explicitly amended into the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, examiner reads the phrase as “is”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, are rejected under 35 U.S.C. 103 as being unpatentable over Cameron et al (United States Patent 5936739) in view of Robinson et al (WO 2006086566).
As to claim 21, Cameron teaches an optical system for characterizing a sample, comprising:
 	an illuminator/collector assembly configured to deliver incident light (Figure 1, element 1) to the sample (Figure 1, element 2) and to collect return light returning from the sample (Figure 1, element 8);
 	a microlens array with multiple microlenses (Figure 7, element 42); 
 	a sensor with multiple sensor zones and positioned to receive light from the microlens array (Figure 7, element 44), each sensor zone corresponding to a microlens of the microlens array (Figure 7A).
 	Cameron does not teach a computer including a characterizer configured to determine a physical property measurement of the sample. However, it is known in the art as taught by Robinson. Robinson teaches a computer (while not explicitly taught, Figures 5, 7-14, 21-33 are obviously computer-generated, and the use of a computer would be obvious to one of ordinary skill in the art, in order to speed data analysis) including a characterizer configured to determine a physical property measurement of the sample (paragraph 0001). It would have been obvious to one of ordinary skill in the art at the time of filing to have a computer including a characterizer configured to determine a physical property measurement of the sample, in order to speed calculations.
 	Cameron does not teach to determine a physical property measurement of the sample based on anticipated path length distribution associated with each sensor zone. However, it is known in the art as taught by Robinson. Robinson teaches to determine a physical property measurement of the sample based on anticipated path length distribution (paragraph 0010) associated with each sensor zone (Figures 18-20, paragraphs 0061-0064). It would have been obvious to one of ordinary skill in the art at the time of filing to determine a physical property measurement of the sample based on anticipated path length distribution associated with each sensor zone, in order to get more accurate results.
As to claim 23, Cameron in view of Robinson teaches everything claimed, as applied above in claim 21, in addition Cameron teaches the sensor is positioned so that the array of microlenses is located at the front focal plane of the illuminator/collector assembly (Figure 7).
As to claim 25, Cameron in view of Robinson teaches everything claimed, as applied above in claim 21, in addition Cameron teaches the illuminator/collector assembly comprises separate illumination optics and collection optics (Figure 1, elements 1 & 8).
Claims 22, 24, 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Robinson, and in further view of Ebe (United States Patent Application Publication 20140139705) 
As to claim 22, Cameron in view of Robinson teaches everything claimed, as applied above in claim 21, with the exception of the return light comprises return light rays; and each of the sensor zones has an associated return light ray angle and return light ray position. However, it is known in the art as taught by Ebe. Ebe teaches the return light comprises return light rays; and each of the sensor zones has an associated return light ray angle and return light ray position (Figure 5, paragraphs 0004, 0040-0045). It would have been obvious to one of ordinary skill in the art at the time of filing to have the return light comprises return light rays; and each of the sensor zones has an associated return light ray angle and return light ray position, in order to improve image resolution.
As to claim 24, Cameron in view of Robinson teaches everything claimed, as applied above in claim 21, with the exception of the illuminator/collector assembly comprises a single objective lens; the single objective lens has a central axis; and each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the central axis of the single objective lens. However, it is known in the art as taught by Ebe. Ebe teaches the illuminator/collector assembly comprises a single objective lens (Figure 1, element 102); the single objective lens has a central axis (Figure 1, the solid horizontal line going through element 102); and each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the central axis of the single objective lens (Figure 1, the planes of both the solid and dashed ray lines include the central axis). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illuminator/collector assembly comprises a single objective lens; the single objective lens has a central axis; and each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the central axis of the single objective lens, in order to improve image quality.
As to claim 26, Cameron in view of Robinson teaches everything claimed, as applied above in claim 25, with the exception of the collection optics have a central axis; each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the collection optics central axis; and the respective regions are linear. However, it is known in the art as taught by Ebe. Ebe teaches the collection optics have a central axis (Figure 1, the solid horizontal line thorugh element 102); each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the collection optics central axis (Figure 1, the planes of both the solid and dashed ray lines include the central axis); and the respective regions are linear (Figure 1, element 104 is a linear array, additionally, Cameron Figure 7, element 42 is a 2-D array). It would have been obvious to one of ordinary skill in the art at the time of filing to have the collection optics have a central axis; each sensor zone includes a respective region at which return light propagating from the sample to the sensor propagate in a plane that includes the collection optics central axis; and the respective regions are linear, in order to help improve image quality.
As to claim 27, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 26, in addition Cameron teaches the respective regions are radially oriented with respect to the central axis of the collection optics (Figure 7, element 42 is a 2-D array, upon which each zone (Figure 7A) is located a distance from the center of the array).
As to claim 28, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 26, in addition Ebe teaches the respective region includes a center of the respective zone (Figure 3, each region contains the a center). It would have been obvious to one of ordinary skill in the art at the time of filing to have the respective region includes a center of the respective zone, in order to improve each region’s image quality.
As to claim 29, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 26, in addition Robinson teaches the rays that propagate in the plane that includes the central axis of the collection optics are used to calculate respective optical path lengths traversed within the sample (Figure 18, the rays in each bin are the ones used). It would have been obvious to one of ordinary skill in the art at the time of filing to have the rays that propagate in the plane that includes the central axis of the collection optics are used to calculate respective optical path lengths traversed within the sample, in order to insure proper calculations for each path length.
As to claim 30, Cameron teaches an optical system for characterizing a sample, comprising:
 	an illuminator/collector assembly configured to deliver incident light (Figure 1, element 1) to the sample (Figure 1, element 2) and to collect return light returning from the sample (Figure 1, element 8);
 	a microlens array with multiple microlenses (Figure 7, element 42); 
 	a sensor with multiple sensor zones and positioned to receive light from the microlens array (Figure 7, element 44), wherein each sensor zone corresponds to a respective microlens (Figure 7A).
 	Cameron does not teach a processor configured to calculate a physical property of the sample using one or more signals from the sensor. However, it is known in the art as taught by Robinson. Robinson teaches a processor (while not explicitly taught, Figures 5, 7-14, 21-33 are obviously computer-generated, and the use of a processor would be obvious to one of ordinary skill in the art, in order to speed data analysis) configured to calculate a physical property of the sample using one or more signals from the sensor (paragraph 0001). It would have been obvious to one of ordinary skill in the art at the time of filing to have a processor configured to calculate a physical property of the sample using one or more signals from the sensor, in order to speed calculations.
 	Cameron does not teach to determine a physical property measurement of the sample using estimated path length distributions. However, it is known in the art as taught by Robinson. Robinson teaches to determine a physical property measurement of the sample using estimated path length distributions (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of filing to determine a physical property measurement of the sample using estimated path length distributions, in order to get more accurate results.
 	Cameron in view of Robinson does not teach wherein each of the estimated path length distributions have an associated ray angle and ray position. However, Robinson teaches bins associated with each path length (Figures 18-20) and Ebe teaches using the ray angle and ray position associated with each pixel (Figure 5, paragraphs 0004, 0040-0045), and It would have been obvious to one of ordinary skill in the art at the time of filing to have each of the estimated path length distributions have an associated ray angle and ray position, in order to make more accurate calculations for each bin.
As to claim 31, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 30, in addition Ebe teaches the illuminator/collector assembly comprises a single objective lens (Figure 1, element 102); the single objective lens has a central axis (Figure 1, the solid horizontal line going through element 102); and the return light rays propagate from the sample to the sensor in a plane that includes the central axis of the single objective lens (Figure 1, the planes of both the solid and dashed ray lines include the central axis). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illuminator/collector assembly comprises a single objective lens; the single objective lens has a central axis; and the return light rays propagate from the sample to the sensor in a plane that includes the central axis of the single objective lens, in order to improve image quality.
As to claim 32, Cameron in view of Robinson in view of Ebe  teaches everything claimed, as applied above in claim 30, in addition Ebe teaches each sensor zone of the multiple sensor zones has a center (Figure 1, each set of pixels on sensor 104 has a center); each microlens of the multiple microlenses has a center (Figure 1, elements 103 have centers); and each sensor zone center of the multiple sensor zones corresponds to a respective microlens center (Figure 1, the centers correspond). It would have been obvious to one of ordinary skill in the art at the time of filing to have each sensor zone of the multiple sensor zones has a center; each microlens of the multiple microlenses has a center; and each sensor zone center of the multiple sensor zones, in order to improve each region’s image quality.corresponds to a respective microlens center 
As to claim 33, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 30, in addition Cameron teaches the illuminator/collector assembly comprises separate illumination optics and collection optics (Figure 1, elements 1 & 8).
 	Cameron does not teach the collection optics have a central axis. However, it is known in the art as taught by Ebe. Ebe teaches the collection optics have a central axis (Figure 1, the solid horizontal line through element 102). It would have been obvious to one of ordinary skill in the art at the time of filing to have the collection optics have a central axis, in order to help improve image quality.
As to claim 34, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 30, in addition Robinson teaches the multiple sensor zones are grouped in to bins (Figures 18-20), each of which is associated with a corresponding range of optical path (paragraphs 0061-0064). It would have been obvious to one of ordinary skill in the art at the time of filing to have the multiple sensor zones are grouped in to bins, each of which is associated with a corresponding range of optical path, in order to get more accurate results.
As to claim 35, Cameron in view of Robinson in view of Ebe teaches everything claimed, as applied above in claim 30, in addition Cameron teaches the sensor is positioned so that the microlens array is located at the Fourier plane of the illuminator/collector assembly (Figures 4-5, column 9: 24-67); 
 	Cameron does not teach each of the sensor zones have a center. However, it is known in the art as taught by Ebe. Ebe teaches each of the sensor zones have a center (Figure 3, each region contains the a center). It would have been obvious to one of ordinary skill in the art at the time of filing to have each of the sensor zones have a center, in order to improve each region’s image quality.
 	Cameron does not teach a distance from a respective zone center can be proportional to a propagation angle of the light. However, it is known in the art as taught by Robinson. Robinson teaches a distance from a respective zone center can be proportional to a propagation angle of the light (Figure 17, the path traveled changes between bins). It would have been obvious to one of ordinary skill in the art at the time of filing to have a distance from a respective zone center can be proportional to a propagation angle of the light, in order to more accurately calculate a result.
As to claims 36-37, the method would flow from the apparatus of claims 30-31 respectively.
As to claim 38, the method would flow from the apparatus of claims 33, 24 & 29.
As to claim 39, the method would flow from the apparatus of claim 23.
As to claim 40, the method would flow from the apparatus of claim 25, 33 & 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877